Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 1 of 12 PageID #: 217




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                    SHREVEPORT DIVISION


  RED RIVER UNITED, SARAH DAIGLE,                     CIVIL ACTION NO. 5:21-01193
  KRISTA GORE, CHRISTINA
  LAUGHLIN, KATIE SWEETEN, AND
  PATRICIA STALLCUP
                                                      JUDGE TERRY A. DOUGHTY
  VERSUS

  CADDO PARISH SCHOOL BOARD                           MAG. JUDGE KAYLA MCCLUSKY


                                             RULING

         Pending before the Court is a Motion for Temporary Restraining Order (“TRO”) filed by

  Plaintiffs Red River United, Sarah Daigle, Krista Gore, Christina Laughlin, Katie Sweeten, and

  Patricia Stallcup (collectively, the “Plaintiffs”) [Doc. No. 12]. The motion is opposed. [Doc. No.

  13].

         Plaintiffs state that, at its regular meeting on March 23, 2021, Defendant Caddo Parish

  School Board (“Defendant” or “CPSB”) approved a one-time supplemental pay plan (the “Pay

  Supplement” or “Heroes Supplement”) [Doc. No. 1-2, p.17]. The stated purpose of the Pay

  Supplement was to award “Caddo’s staff [which] has continuously gone above and beyond to

  support students and the community.” [Id.]. To be eligible for the Pay Supplement, full-time

  employees must “have worked 90 percent of days required to be worked in the employee’s job

  description for the 2020-2021 school year.” [Id.].      The only exceptions to the 90-percent

  requirement were that workshops, professional leave days, and coronavirus leaves of absence

  covered under the Emergency Paid Sick Leave Act (the “EPSLA”) of the Families First

  Coronavirus Response Act (the “FFCRA”) would not count towards the 90-percent requirement.
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 2 of 12 PageID #: 218




          On April 5, 2021, Plaintiffs filed the instant suit against Defendant in the First Judicial

  District, Caddo Parish, State of Louisiana, seeking a declaratory judgment that the Pay Supplement

  violated La. Const. Art. I § 3, and seeking a preliminary injunction pending declaratory judgment.

  Plaintiffs also asked for “all further legal and equitable relief to which Plaintiffs may be entitled.”

  [Doc. No. 1-2, p. 16]. The citation and petition were served on Defendant on April 8, 2021. A

  preliminary injunction hearing was set for May 17, 2021, at 10:30 am “to show cause…why a

  preliminary injunction should not issue prohibiting [CPSB] from implementing the ‘Heroes

  Supplement for School Year 2020-2021’” [Doc. No. 1-2, #30]. Before the state court could hold a

  preliminary injunction hearing, Defendant filed its Notice of Removal. [Doc. No. 1]. Plaintiffs

  have filed a motion to remand [Doc. No. 10], which is pending.

          Plaintiffs contend that the Pay Supplement denies equal protection and unreasonably

  discriminates on the basis of sex and physical condition in violation of La. Const. Art. 1, § 3. [Doc.

  No.1-2, ¶ 56]. Plaintiffs assert that there is no reasonable justification for Defendant to provide

  leave exemptions for EPSLA absences from work but not for pregnancy/maternity leave or other

  non-EPSLA covered medical leaves of absence. [Doc. No. 1-2, ¶¶ 15-17, 30-33, 46-48, 54].

          Plaintiffs assert that they are entitled to a TRO because the current school year ends May

  28, 2021, for teachers, and the Pay Supplement provides that the bonuses will be issued as a

  separate check in June 2021. With the removal of this case to federal court, Plaintiffs assert that

  there is now an imminent threat that Defendant will implement its Pay Supplement in an attempt

  to moot the Plaintiffs’ request for declaratory relief, unless an injunction is entered.

          Under well-settled Fifth Circuit precedent, a TRO is an extraordinary remedy that should

  not be granted unless the movant establishes the following four elements by a preponderance of

  the evidence: “(1) there is a substantial likelihood of success on the merits; (2) there is a substantial



                                                     2
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 3 of 12 PageID #: 219




  threat that irreparable injury will result if the injunction is not granted; (3) the threatened injury

  outweighs the threatened harm to the defendant; and (4) granting the preliminary injunction will

  not disserve the public interest.” Karaha Bodas Co. v. Perusahaan Pertambangan, 335 F.3d 357,

  363 (5th Cir. 2003).

         The party moving for a TRO must carry the burden as to all four elements before a TRO

  may be considered. Cf. Voting for America, Inc. v. Steen, 732 F.3d 382, 386 (5th Cir. 2013)

  (internal quotations and citations omitted).

                            Substantial likelihood of success on the merits

         Plaintiffs assert that this case presents a straightforward issue of discrimination and denial

  of equal protection under La. Const. Art. I, § 3 (hereinafter, “Section 3”). Plaintiffs state that the

  only relief they seek is a declaratory judgment declaring the Pay Supplement denies equal

  protection and is unreasonably discriminatory on the basis of sex and physical condition. [Doc. 1-

  2 at ⁋56.]

         Plaintiffs state that, in analyzing claims under Section 3, the Louisiana Supreme Court is

  guided by three basic inquiries:

                 The first inquiry involves identifying the challenged classification.
                 The classification means the distinction made between one group
                 and another or the basis on which one group is treated differently
                 from another…

                 The second inquiry involves identifying the person who suffers the
                 discrimination…

                 The third inquiry involves determining the Legislature's purpose for
                 the classification. On this issue, the placement of the burden of proof
                 is critical. As discussed above, the placement of the burden of proof
                 and the determination of the appropriate level of scrutiny depends
                 on where the challenged classification falls in the spectrum for
                 analyzing equal protection challenges under La. Const. art. I, § 3.




                                                    3
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 4 of 12 PageID #: 220




  Moore v. RLCC Techs., 95-2621 (La. 02/28/96); 668 So.2d 1135, 1141-42.

         Plaintiffs contend that, under the first inquiry in Moore, the Heroes Supplement creates

  several favored and disfavored classifications: (1) Covid-19 illness absences prior to December

  31, 2020 (favored) and those absent due to substantially the same or identical illness after

  December 31, 2020 (disfavored); (2) those who took leave for an EPSL-qualifying physical

  condition or illness prior to December 31, 2020 (favored) and all other employees who at any time

  during the school year took a leave of absence for pregnancy or any health or medical condition

  (disfavored); (3) those absent prior to December 31, 2020, due to Covid-19 circumstances such

  as self-quarantine while awaiting testing, caring for another affected by Covid-19, or child care

  due to Covid-19 closures (favored) and those absent for substantially the same or identical reasons

  after December 31, 2020 (disfavored); (4) those absent from their usual place of work because of

  professional leave, an express exemption (favored) and those absent because of military leave or

  jury duty leave, for which there is no attendance exemption (disfavored).

         Under the second inquiry in Moore, Plaintiff Red River United has asserted that its

  members are adversely affected by discrimination against those who contracted Covid-19 after

  December 31, 2020, and those who took other types of sick leave. Plaintiffs Sarah Daigle, Krista

  Gore, Christina Laughlin, Katie Sweeten, and Patricia Stallcup have each alleged they have

  suffered discrimination based on the Pay Supplement’s 90-percent attendance requirement.

         Under the third inquiry in Moore, Plaintiffs state Defendant has failed to show how the

  discriminatory attendance requirements substantially furthers an important government objective

  under a heightened standard of review.

         Defendant responds that the challenged EPSLA exceptions furthered the Congressional

  mandate to combat COVID-19, reduce hospitalizations and save lives. Defendant asserts that both



                                                  4
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 5 of 12 PageID #: 221




  Congress and CPSB did not want employees who may be infected with the COVID-19 virus, or

  who were in recent close contact with someone with the virus, from coming to school or work

  because they feared that staying home might result in some loss of pay, their existing accrued

  leave, or their job. Thus Defendant CPSB employees were guaranteed job protected paid leave of

  up to 80 hours over and above any existing accrued leave available to them from CPSB, and

  Congress and CPSB assured them that CPSB would not discriminate against or otherwise penalize

  such employees because they took qualifying EPSL leave during the period April 1, 2020 through

  December 31, 2020. This in turn encouraged employees to take advantage of EPSLA leave without

  fear of future repercussions in furtherance of the public health measures needed to combat the

  virus (i.e., stay at home). The purpose was to prevent COVID-19 from spreading.

         With regard to Plaintiffs’ argument that the Heroes Supplement’s EPSLA exception

  unreasonably discriminates against employees who must be absent for COVID-19 related reasons

  after December 31, 2020, Defendant states that it was Congress (not CPSB) that decided not to

  extend the EPSLA protections beyond December 31, 2020.

         Defendant further responds that the EPSLA was an extraordinary and temporary form of

  leave necessitated by the COVID-19 national public health emergency at a time when no

  vaccinations were available - hence the word Emergency Paid Sick Leave. EPSLA is more akin to

  an emergency public health measure than a regular employee benefit. EPSLA is not equivalent to

  other forms of leave, such as vacation, paid time off or sick leave, which are regular employee

  benefits available year to year. Except for EPSLA, Defendant states that its Heroes Supplement

  treats all absences from work the same, regardless of the reason for the absence.

         Defendant provides a list of some of the CPSB-approved leaves of absence that count

  against employees during the 2020-2021 school year for purposes of the 90% days worked



                                                  5
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 6 of 12 PageID #: 222




  eligibility requirement for the Heroes Supplement: annual/vacation leave, personal leave, sick

  leave, sabbatical leave for medical reasons, sabbatical leave for professional/cultural improvement,

  extended sick leave, catastrophic leave, FMLA, maternity or adoptive leave, military leave, leave

  without pay, administrative leave, bereavement leave, leave to serve on state board or

  commissions, and public service leave. Defendant states that women are treated no differently than

  men on an equivalent leave status (absences for maternity leave treated the same as paternity leave,

  pregnancy related disability leave the same as non-pregnancy related disability leave). Those with

  physical or mental impairments are treated no differently than those without such impairments on

  an equivalent leave status. Defendant asserts there is nothing arbitrary, capricious, or unreasonable

  about the Heroes Supplement and its EPSLA pandemic exception.

         The Court finds that Plaintiffs have not carried their burden of demonstrating a substantial

  likelihood of success on the merits. There may not be a more important governmental purpose

  than to save lives and help reduce the burden on the healthcare system and number of

  hospitalizations during a worldwide pandemic. There can be no reasonable dispute that CPSB’s

  decision to exempt EPSLA absences but not all other absences taken during the current school

  year up and until December 31, 2020 substantially furthers an important government objective.

  Defendants have shown how the attendance requirements substantially further this objective.

         Furthermore, the challenged EPSLA exception furthered the Congressional mandate to

  combat COVID-19, reduce hospitalizations, and save lives.

         As for the other referenced classifications listed in Plaintiffs’ memorandum in support of

  the TRO that are not based on any of the enumerated grounds set forth in Louisiana’s equal

  protection clause (workshops/professional leave, alleged favoritism to new hires), Plaintiffs bear

  the burden of demonstrating that these classifications do not further any appropriate governmental



                                                   6
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 7 of 12 PageID #: 223




  purpose. They have failed to carry that burden. They do not present any credible evidence other

  than their own speculation and conclusions as to the purported rationales.

         Therefore, the Court concludes that this factor does not favor granting the TRO.

         However, assuming arguendo that Plaintiffs have demonstrated a substantial likelihood of

  success on the merits, the Court will next examine whether Plaintiffs have established that

  immediate and irreparable harm will result in the absence of a TRO.

                                           Irreparable harm

         Plaintiffs assert that they will be irreparably harmed if this injunction does not issue for

  three reasons. First, constitutional violations are per se irreparable harm. Second, if an injunction

  does not issue, Defendant will be allowed to disburse the Pay Supplement which will necessarily

  moot Plaintiffs’ request for a declaratory judgment. Third, because Plaintiffs are not requesting a

  money judgment as their ultimate relief, their injury cannot be redressed through a money

  judgment.

         Plaintiffs state the current school year is set to end on May 28, 2021, and Defendant has

  made clear that it intends to release the funds in the Pay Supplement in June 2021. Therefore, this

  is not a speculative injury based on unfound fear, but is instead an event which Defendant has

  indicated is likely to happen in June.

         Plaintiffs further state that, by removing the case to federal court, Defendant appears to be

  playing a game of running out the clock for the purpose of mooting Plaintiffs’ declaratory

  judgment action. Plaintiffs conclude that the TRO should be granted to prevent Defendant from

  avoiding declaratory judgment by playing a delay game.

         Defendant responds that there are no consequences of harm that go beyond something

  which cannot be rectified by money if Plaintiffs were to prevail. The challenged policy involves a



                                                   7
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 8 of 12 PageID #: 224




  $1,000 one-time pay supplement. Plaintiffs contend that they should be eligible for the Heroes

  Supplement (or at least a pro rata share) for the 2020-2021 school year the same as others, and that

  their ineligibility for this monetary payment results in a denial of equal protection. [Doc. No. 2-1,

  ¶¶ 19, 21, 25-26, 28-29, 33, 40-41, 44, 48, 54]. Defendants responds that Plaintiffs’ claimed injury

  is not irreparable because it constitutes a loss of a one-time money supplement over and above

  their normal wages or salary. They are still getting paid their normal wages or salary. They are

  being treated no differently nor receiving less than what they expected for their employment for

  the current school year before the board approved the one- time supplement.

            The Court finds that Plaintiffs have not established that immediate and irreparable harm

  will result in the absence of a TRO. “Perhaps the single most important prerequisite for the

  issuance of a preliminary injunction is a demonstration that if it is not granted the applicant is

  likely to suffer irreparable harm before a decision on the merits can be rendered.” 11A Charles

  Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal Practice and Procedure § 2948.1 (3d

  ed. 2013). To show irreparable harm, a party must demonstrate “a significant threat of injury

  from the impending action, that the injury is imminent, and that money damages would not fully

  repair the harm.” Humana, Inc. v. Jacobson, 804 F.2d 1390, 1394 (5th Cir. 1986) (emphases

  added).

            The focus of this inquiry is not so much the magnitude but the irreparability of the

  threatened harm. The Fifth Circuit has consistently held that “an injury is irreparable only ‘if it

  cannot be undone through monetary remedies.’” Dennis Melancon, Inc. v. City of New Orleans,

  703 F.3d 262, 279 (5th Cir. 2012) (quoting Interox Am. v. PPG Indus., Inc., 736 F.2d 194, 202

  (5th Cir. 1984)), cert. denied, 569 U.S. 994 (2013). “Mere injuries, however substantial, in terms

  of money, time and energy necessarily expended in the absence of [an injunction], are not



                                                     8
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 9 of 12 PageID #: 225




  enough. The possibility that adequate compensatory or other corrective relief will be available at

  a later date, in the ordinary course of litigation, [weighs] heavily against a claim of irreparable

  harm.” Id) (quoting Morgan v. Fletcher, 518 F.2d 236, 240 (5th Cir. 1975)).

         This Court disagrees with Plaintiffs’ position that irreparable harm is automatically

  presumed where any constitutional claims are alleged. As courts in this Circuit have explained,

  “[t]hat the nature of certain constitutional violations, such as violations of the freedoms of speech

  and privacy, is such that they necessarily cause irreparable harm does not, however, establish

  that any alleged constitutional violation does so.” Lambert v. Bd. of Comm’rs of Orleans Levee

  Dist., No. CV 05-5931, 2006 WL 8456316, at *7 (E.D. La. Mar. 22, 2006); see also, e.g.,

  Bouchard Transp. Co. v. Dep’t of Homeland Sec., No. 20-1116, 2020 WL 1689869, at *2 (E.D.

  La. Apr. 7, 2020) (similar).

         Plaintiffs assert that they are not asking for a monetary award of damages, but only for a

  declaratory judgment. They further assert that, if the Court denies them a TRO, then their request

  for a declaratory judgment may become moot, once the Pay Supplement is disbursed. Plaintiffs

  contend that this constitutes irreparable injury.

         The Court notes first, that, in addition to requesting a declaratory judgment, Plaintiffs have

  also asked for “all further legal and equitable relief to which Plaintiffs may be entitled.” [Doc. No.

  1-2]. Further, even if their request for a declaratory judgment does become moot, Plaintiffs have

  not shown how this necessarily constitutes a significant threat of injury to them, or why money

  damages or other corrective measures would not fully repair the harm.

         Further, the Court notes that Plaintiffs chose to delay in seeking any emergency or

  preliminary injunctive relief for almost three weeks after the case was removed to federal court.

  The case was removed to federal court on May 5, 2021. When Plaintiffs filed their case in state



                                                      9
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 10 of 12 PageID #: 226




  court on April 5, 2021, Plaintiffs knew that the school year ended on May 28 and they knew the

  one-time supplement payments were slated to be distributed in June. Any emergency that now

  exists and which forms the basis of the application for a TRO was caused at least in part by

  Plaintiffs.

          Therefore, the Court finds that Plaintiffs have failed to establish that immediate and

  irreparable harm will result in the absence of a TRO. However, assuming arguendo that Plaintiffs

  have carried their burden up to this point, the Court will next consider the two remaining factors,

  the balance of the equities and the public interest, together.

                               Balance of equities and the public interest

          Plaintiffs assert that any potential harm to Defendant pales in comparison to the substantial

  injury to Plaintiffs. Plaintiffs state that, if injunctive relief is issued against Defendant, it will

  merely be prohibited from disbursing funds pursuant to its unreasonably discriminatory scheme.

  This is, in fact, no harm suffered at all, according to Plaintiffs, as Defendant would be in the same

  position as it was before approving the Pay Supplement. Conversely, Plaintiffs will suffer

  discrimination on the basis of physical condition or sex, in direct contravention to the Louisiana

  Constitution, if an injunction is not entered.

          Plaintiffs further assert that an injunction to prevent the implementation of an

  unconstitutional policy is in the public interest. See Ingebretsen v. Jackson Pub. Sch. Dist., 88 F.3d

  274, 280 (5th Cir. 1996). Louisiana, through the enactment of La. Const. Art. I, § 3, has declared

  that persons shall have a right to individual dignity. This right to individual dignity specifically

  includes the right to be free from discrimination on the basis of sex or physical condition. Plaintiffs

  argue, thus, that Louisiana has declared that it has a public policy against arbitrary, capricious, or




                                                    10
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 11 of 12 PageID #: 227




  unreasonable discrimination on the basis of sex or physical condition. Plaintiffs therefore conclude

  that the balance of the equities and the public interest favor the granting of the TRO.

          Defendant responds that these factors weigh in favor of denying the requested TRO or

  preliminary injunctive relief. Defendants state that it is estimated that approximately 4,900 of the

  5,400 CPSB employees (more than 90% of CPSB’s total workforce) will qualify for and receive

  the Heroes Supplement once the school year ends May 28, 2021. Of the remaining 500 or so who

  may not qualify, many of these employees are individuals who simply chose not to return to work

  this school year out of fear of contracting COVID or not wanting to wear face coverings - -

  decisions that had not to do with pregnancy or maternity leave or gender or underlying physical

  conditions. Thus, there is only a small fraction of people that stand to benefit should the Plaintiffs

  ultimately prevail at trial.

          The Court finds that these factors favor denying the requested TRO. Plaintiffs state that

  they are not seeking a monetary award of damages. They apparently do not want the $1,000 Pay

  Supplement or their pro rata share thereof. They merely seek a declaratory judgment and TRO

  preventing those who do want it from receiving it. It seems inequitable and against the public

  interest to deny the vast majority of the School Board employees, at this late date, the $1,000 Pay

  Supplement they have been promised. Nobody stands to benefit from issuance of a TRO or

  preliminary injunction, which would preclude everyone from receiving the Heroes Supplement.

                                               Conclusion

          For the reasons set forth above, the Court finds that Plaintiffs’ request for a TRO should be

  DENIED. Should Plaintiffs still desire a hearing on their request for a preliminary injunction, they

  should move for a status conference to discuss a date for a hearing.




                                                   11
Case 5:21-cv-01193-TAD-KDM Document 17 Filed 05/25/21 Page 12 of 12 PageID #: 228




        MONROE, LOUISIANA, this 25th day of May, 2021.




                                                    TERRY A. DOUGHTY
                                               UNITED STATES DISTRICT JUDGE




                                          12
